Citation Nr: 0406751	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  99-22 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

Entitlement to service connection for a heart disorder, to 
include as secondary to herbicide exposure.

Entitlement to service connection for prostatic hypertrophy, 
to include as secondary to Agent Orange exposure.

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
throat polyp, to include as secondary to Agent Orange 
exposure.

Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension, to 
include as secondary to Agent Orange exposure.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a neck disorder.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alan N. Toney, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  That decision denied service 
connection for all the issues currently on appeal.

The claims were remanded by the Board in April 2001 and 
October 2001 for further development, and the case is once 
more before the Board.

The Board notes that the issue of entitlement to service 
connection for a right knee disorder has been adjudicated as 
an original claim by the RO.  As there is a previous final 
decision of record regarding this issue, the Board, in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not have a current diagnosis of diabetes 
mellitus.

3.  The veteran does not have a currently diagnosed heart 
disorder.

4.  The evidence of record does not reasonably show that the 
veteran's current diagnosis of benign prostatic hypertrophy, 
which is not a disease afforded presumptive service 
connection based on Agent Orange exposure, had its origins 
in, or is otherwise related to service.

5.  The RO's June 1996 decision, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right knee disorder, was not 
timely appealed following the RO's notice of denial to the 
veteran.

6.  The additional evidence submitted since the RO's June 
1996 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right knee disorder.

7.  The RO's June 1996 decision, which denied service 
connection for a left knee disorder, was not timely appealed 
following the RO's notice of denial to the veteran.

8.  The additional evidence submitted since the RO's June 
1996 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left knee disorder.

9. The RO's June 1996 decision, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a throat polyp, was 
not timely appealed following the RO's notice of denial to 
the veteran.

10.  The additional evidence submitted since the RO's June 
1996 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a throat polyp, which 
is a disease that is not afforded presumptive service 
connection based on Agent Orange exposure.

11.  The RO's June 1996 decision, which denied service 
connection for hypertension, was not timely appealed 
following the RO's notice of denial to the veteran.

12.  The additional evidence submitted since the RO's June 
1996 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hypertension, which is a disease 
that is not afforded presumptive service connection based on 
Agent Orange exposure.

13.  The RO's June 1996 decision, which denied service 
connection for a neck disorder, was not timely appealed 
following the RO's notice of denial to the veteran.

14.  The additional evidence submitted since the RO's June 
1996 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a neck disorder.

15.  The RO's June 1996 decision, which denied service 
connection for a back disorder, was not timely appealed 
following the RO's notice of denial to the veteran.

16.  The additional evidence submitted since the RO's June 
1996 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A heart disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The RO decision of June 1996, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right knee disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).

5.  Evidence received since the June 1996 decision is not new 
and material, and the claim for entitlement to service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

6.  The RO decision of June 1996, which denied service 
connection for a left knee disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

7.  Evidence received since the June 1996 decision is not new 
and material, and the claim for entitlement to service 
connection for a left knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

8.  The RO decision of June 1996, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a throat polyp, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2003).

9.  Evidence received since the June 1996 decision is not new 
and material, and the claim for entitlement to service 
connection for residuals of a throat polyp is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

10.  The RO decision of June 1996, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

11.  Evidence received since the June 1996 decision is not 
new and material, and the claim for entitlement to service 
connection for hypertension is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

12.  The RO decision of June 1996, which denied service 
connection for a neck disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

13.  Evidence received since the June 1996 decision is not 
new and material, and the claim for entitlement to service 
connection for a neck disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

14.  The RO decision of June 1996, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

15.  Evidence received since the June 1996 decision is not 
new and material, and the claim for entitlement to service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to this claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to assess the nature and etiology of his claimed 
disabilities.  There is no indication of additional relevant 
medical evidence with regard to this claim that the RO has 
not obtained or attempted to obtain.  The Board specifically 
notes that the veteran has, throughout the appeal process, 
referred to private treatment received in the 1960s, shortly 
after he returned from service.  The RO contacted both the 
private physician and the hospital in which he practiced.  
The RO was informed in an August 1990 letter that those 
records were not available.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a May 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respected to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In the present case, a substantially complete application was 
received in June 1999.  Thereafter, in an August 1999 rating 
decision the issues currently on appeal were denied.  Only 
after that rating action was promulgated did the RO provide 
notice to the claimant regarding the duty to notify him of 
the evidence he must provide, and the evidence that VA would 
obtain on his behalf.  That notice was provided in 
correspondence dated May 2002.  The veteran was provided with 
a statement of the case issued in October 1999, and 
supplemental statements of the case issued in August 2000 and 
July 2003, apprising him of VA actions in this case.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice of error of this kind may be non-prejudicial to the 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261 (b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given an opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's claim to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case (SSOC) was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

II.  Service Connection for Diabetes Mellitus

Factual Background

Service medical records do not reflect complaints, findings 
or treatment related to diabetes mellitus.  Service personnel 
records indicate that the veteran served overseas and 
received the Vietnam Service Medal.

VA outpatient notes from April 1984 to February 2001 do not 
reflect treatment for diabetes, with the exception of an 
August 1998 VA treatment note that reported that the veteran 
was diabetic.

An August 1999 VA examination report noted that the veteran 
indicated he had been diagnosed with diabetes mellitus the 
previous year.  The examiner noted that there were no 
symptoms or signs of diabetes mellitus at that time.  He 
stated that the veteran's most recent fasting blood sugar, in 
October 1998, was in a non-diabetic range.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  He stated that he believed his 
diabetes was a result of Agent Orange exposure during 
Vietnam.  He testified that he had been diagnosed with 
diabetes about a year before at the VA hospital.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in July 2001.  He stated that he had 
been diagnosed with diabetes about two years prior.  He 
indicated that he was diagnosed at the VA hospital.

A June 2003 VA examination report noted that the examiner 
reviewed the claims folder and a copy of the Board's October 
2001 remand.  The examiner stated that the veteran did not 
have a history of diabetes.  The veteran reported to the 
examiner that he had not been told he had diabetes, but he 
felt that he "must have diabetes because of the swelling in 
[his] legs."  The examiner stated that there was no diabetes 
found.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected if the 
requirements of §3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following:  Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability. In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that the evidence 
does not reasonably establish that the veteran currently has 
(or has ever had) a supportable diagnosis of diabetes 
mellitus.  The August 1999 and June 2003 VA examination 
reports both note that the veteran did not have diabetes.  
The only evidence of record regarding a current diagnosis of 
diabetes is the veteran's own contentions and an August 1998 
VA treatment note that refers to the veteran as diabetic.  
However, in the first instance, the veteran is a lay person, 
and as such, his assertions as to the existence, nature and 
etiology of a current diagnoses are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  With regard to the 
August 1998 VA treatment note, the Board notes that there is 
no other evidence in the VA treatment notes from August 1984 
to February 2001 that would corroborate that the veteran was 
treated for diabetes.  Furthermore, the August 1998 treatment 
note does not refer to clinical findings that support a 
diagnosis of diabetes.  The reference suggests it to have 
been reported history, which would not suffice as an 
established diagnosis of the disorder at issue.  As noted, 
Congress has specifically limited entitlement for service-
connected disease or injury to cases where there is a current 
disability.  See 38 U.S.C. §§ 1110, 1131.  Since there is no 
medical evidence of the current existence of a diagnosis of 
diabetes mellitus, service connection for such is not 
warranted.  Brammer, 3 Vet. App. at 225.

III.  Service Connection for a Heart Disorder

Factual Background

Service medical records do not contain references to 
complaints, findings or treatment related to a heart 
disorder.

VA treatment notes from April 1984 to February 2001 do not 
contain references to treatment for a heart disorder.

An August 1999 VA examination report noted that the veteran 
reported his heart disease began two years before.  He stated 
that he had been told his heart rate was slightly high.  The 
veteran denied any previous heart failure, chest pain, heart 
attack, valvular heart disease, or palpation or syncope.  The 
examiner stated that there were no objective clinical signs 
of active heart disease.

A January 2000 private treatment note indicated that the 
veteran underwent a stress study.  The report noted that 
multiple images of the heart were obtained during the study.  
The impression was that these images were negative for 
myocardial infarction or stress-induced ischemia.  A January 
2000 private treatment report regarding the veteran's 
treadmill stress test noted that there was no EKG evidence of 
ischemia.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  He stated that he believed he 
had a heart disorder as result of either hypertension or 
Agent Orange exposure.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in July 2001.  He stated that he did 
not have any heart problems during service.  The veteran 
testified that he had first started having heart problems 
about fifteen years prior.  He indicated that he was on 
medication for his heart.

A June 2003 VA examination report indicated that the examiner 
reviewed the veteran's claims folder and a copy of the 
October 2001 Board remand.  The examiner noted that there was 
no heart disease found on examination.

Criteria

Service connection may be granted for cardiovascular disease 
if manifest to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309.

Analysis

As noted above, there must be evidence of a current 
disability before service connection may be granted.  See 
38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. at 225.  
After carefully reviewing the evidence, the Board finds that 
there is no evidence of a currently diagnosed heart disorder.  
The Board notes the veteran's contentions that he has been 
treated for heart disease.  However, such contentions are not 
supported by the clinical evidence of record.  The August 
1999 VA examination report specifically noted that there were 
no clinical signs or symptoms of heart disease.  Likewise, 
the June 2003 VA examination offered a conclusion by the 
examiner that there was no heart disease found on 
examination.  In the absence of a currently diagnosed heart 
disorder, service connection is denied.  See Brammer, 3 Vet. 
App. at 225.


IV.  Service Connection for Benign Prostatic Hypertrophy

Factual Background

Service medical records do not contain references to 
complaints, findings or treatment related to benign prostatic 
hypertrophy.  Service personnel records indicate that the 
veteran served overseas and received the Vietnam Service 
Medal.

VA treatment notes from April 1984 to February 2001 note 
treatment for benign prostatic hypertrophy.  The earliest 
reference is an August 1999 VA treatment note, which refers 
to a medical history of benign prostatic hypertrophy.

An August 1999 VA examination report noted that the veteran 
was first diagnosed with benign prostatic hypertrophy in 
March 1999.  The examiner noted a diagnosis of benign 
prostatic hypertrophy.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  He stated that he believed his 
prostate disorder was a result of exposure to Agent Orange.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in July 2001.  The veteran in 
testimony with regard to his prostate disorder essentially 
offered the same testimony as previously.

A June 2003 VA examination report noted that the examiner 
reviewed the veteran's claims folder and a copy of the 
October 2001 Board remand.  The examiner noted a diagnosis of 
benign prostatic hypertrophy and indicated that it was "not 
due to Agent Orange or military service."

Analysis

Service connection may be established, with regard to the 
facts in this case, either through direct connection or 
presumptively.  In this instance, the veteran is not afforded 
a presumptive service connection because benign prostatic 
hypertrophy is not listed on the presumptive list found in 
38 C.F.R. § 3.309(e).  However, that does not preclude the 
veteran from establishing direct service connection for such 
disorder.

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has also 
held that generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is apparent from the evidence of 
record that the veteran has a current diagnosis of benign 
prostatic hypertrophy.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  There is no 
medical evidence of record linking the veteran's diagnosis to 
service.  The June 2003 VA examiner specifically stated that 
the veteran's disorder was "not due to Agent Orange or 
military service."  The Board notes the veteran's 
contentions that his prostate disorder is a result of Agent 
Orange exposure.  However, as the veteran is a lay person his 
statements regarding the etiology of any current disorders 
are not sufficiently probative to support his claim for 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, as there is no evidence of record 
of sufficient probative value as to have the effect of 
linking the veteran's prostate disorder to service, service 
connection for benign prostatic hypertrophy is denied.

V.  Whether New and Material Evidence Has Been Presented
To Reopen a Claim for Service Connection for a
Right Knee Disorder

Factual Background

Service medical records indicate that the veteran reported 
falling off of a helicopter and injuring his right knee in 
October 1965.  A November 1965 service medical record noted a 
diagnosis of possible chondromalacia of the right patella.  A 
November 1965 x-ray report noted that x-rays of the right 
knee were negative.

A July 1966 VA examination report noted that the veteran 
reported having trouble with his right knee.  He stated he 
fell off of a helicopter in October 1965.  The diagnosis was 
history of right knee injury with no residuals on physical 
examination.

An August 1966 rating decision denied service connection for 
a right knee disorder on the basis that there were no 
residuals of a right knee injury found at the last 
examination.

A May 1996 VA examination report noted that the veteran 
reported falling on both knees with resultant severe pain.  
The veteran stated that his knees were asymptomatic 
throughout the rest of his service.  The current diagnosis 
was severe arthritis of the right knee.  X-rays were noted to 
have been ordered, but there are no further indications of 
such x-rays of record.

A June 1996 rating decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a right knee disorder.

VA treatment notes from April 1984 to February 2001 reflect 
treatment for complaints of pain related to the right knee, 
beginning in 1987.

An August 1999 VA examination report noted complaints of 
discomfort in the right knee.  The examiner diagnosed the 
veteran with arthritis of the right knee.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  He stated that he injured his 
right knee when he fell off a helicopter in November 1965.  
He indicated that when he was being let down from the 
helicopter he fell about eight feet and landed on his knees.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in July 2001.  He reiterated 
substantially the testimony he gave in March 2000.

A June 2003 VA examination report noted that the examiner 
reviewed the veteran's claims folder and a copy of the 
Board's October 2001 remand.  The examiner indicated that the 
right knee examination was normal, as were x-rays of the 
right knee.  He stated that the veteran's limitation of 
motion was mostly due to his weight, as the examiner did not 
see any articular degeneration or evidence of old trauma.  

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in June 1996.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

Because the RO previously denied the veteran's claim of 
service connection for a right knee disorder in June 1996, 
and because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's June 1996 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The veteran's claim was initially denied in an August 1966 
rating decision.  The basis of the initial denial was that 
that there was no evidence of record of a current disability.  
A June 1996 rating decision found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a right knee disorder.  The 
evidence of record at the time of the August 1966 denial 
consisted of the veteran's service medical records and a July 
1966 VA examination report.  The evidence submitted prior to 
the June 1996 rating decision consisted of VA treatment notes 
from 1980 to 1987 and a May 1996 VA examination report.  The 
evidence submitted with the current claim includes VA 
treatment notes from April 1984 through February 2001, August 
1999 and June 2003 VA examination reports, and the veteran's 
statements and testimony before a hearing officer and a 
Veterans Law Judge at hearings held at the RO in March 2000 
and July 2001.

What was lacking before and is still lacking is evidence of a 
current disability.  The Board notes that VA treatment notes 
and the August 1999 VA examination report note a diagnosis of 
arthritis of the right knee.  However, the June 2003 VA 
examiner noted that the veteran's right knee examination and 
x-rays were interpreted as normal.  He did not diagnose a 
current disability of the right knee.  The Board finds the 
June 2003 VA examiner's statements probative in this regard 
as the examiner reviewed the veteran's claims folder and 
specifically noted, in offering reasoning in support of his 
conclusions, that the veteran's limitation of motion was not 
due to service related degeneration of the knee, but to the 
veteran's weight.  The evidence submitted does not enhance 
the prospects of establishing the veteran's claim.  
Consequently, the Board finds that the evidence submitted 
since the June 1996 denial does not contribute to a more 
complete picture of the circumstances surrounding the 
veteran's claim for entitlement to service connection for a 
right knee disorder, which, in fairness, would warrant 
additional consideration of the matter at hand.  Hodge, 
supra.

VI.  Whether New and Material Evidence Has Been Presented
To Reopen a Claim for Service Connection for a
Left Knee Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to the left knee.

A May 1996 VA examination report noted that the veteran 
reported falling on both knees during service with resultant 
severe pain.  The veteran stated that his knees were 
asymptomatic throughout the rest of his service.  The current 
diagnosis was severe arthritis of the left knee.  X-rays were 
noted to have been ordered, but there are no indications that 
such x-rays were conducted.

A June 1996 rating decision denied service connection for a 
left knee disorder on the basis that there was no evidence of 
treatment for a left knee disorder during service.

An August 1999 VA examination report noted complaints of 
discomfort in the left knee.  The examiner diagnosed the 
veteran with arthritis of the left knee.

VA treatment notes from April 1984 to February 2001 reflect 
treatment for complaints of pain related to the left knee, 
beginning in 1987.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  He stated that he injured his 
left knee when he fell off a helicopter in November 1965.  He 
indicated that when he was being let down from the helicopter 
he fell about eight feet and landed on his knees.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in July 2001.  He reiterated 
essentially the testimony he gave in March 2000.

A June 2003 VA examination report noted that the examiner 
reviewed the veteran's claims folder and a copy of the 
Board's October 2001 remand.  The examiner indicated that the 
left knee examination was normal, as were x-rays of the left 
knee.  He stated that the veteran's limitation of motion was 
mostly due to his weight as the examiner did not see any 
articular degeneration or evidence of old trauma.  He stated 
that he thought it was "less likely than not that any 
compliant (sic) with his knee is related to Agent Orange or 
to his time in the military, since there is no documented 
evidence of injury while he was in the military."


Analysis

Because the RO previously denied the veteran's claim of 
service connection for a left knee disorder in June 1996, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's June 1996 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that that the veteran 
had not submitted evidence of an injury to the left knee 
during service.  The evidence of record at the time of the 
June 1996 denial consisted of the veteran's service medical 
records and a May 1996 VA examination report.  The evidence 
submitted with the current claim includes VA treatment 
records from April 1984 to February 2001, an August 1999 VA 
examination report, a June 2003 examination report, and the 
veteran's statements and testimony before a hearing officer 
and a Veterans Law Judge at hearings held at the RO in March 
2000 and July 2001, respectively.

The Board notes that the June 2003 VA examiner essentially 
found that there was no current disability associated with 
the left knee.  He stated that the left knee examination and 
x-rays were normal.  The Board notes that the veteran has 
reported injuring his left knee in a fall in 1965 with this 
history having been furnished by the veteran during a VA 
examination in May 1996.  Such a fall was documented in the 
service medical records, although only complaints related to 
the right knee were noted at that time.  The veteran's 
contentions that his left knee was injured at the same time 
were of record at the time of the initial denial.  
Accordingly, his testimony to that effect cannot be 
considered new and material for the purposes of reopening his 
claim at this time.  The Board finds that the evidence 
submitted with the current claim does not augment the chances 
of establishing inservice origins for the claimed disorder.  
The fact remains that, even with the recently submitted 
documents and testimony, there is no indication of any 
clinically verifiable pathology associated with the left knee 
until many years after service and, even then, a solicited 
opinion was not favorable to the veterans efforts to 
establish a nexus between his current problems with the knee 
and service.  Consequently, the Board finds that the evidence 
submitted since the June 1996 denial does not contribute to a 
more complete picture of the circumstances surrounding the 
veteran's claim for entitlement to service connection for a 
left knee disorder, which, in fairness, would warrant 
additional consideration of the matter at hand.  Hodge, 
supra.

VII.  Whether New and Material Evidence Has Been Presented
To Reopen a Claim for Service Connection for
Residuals of a Throat Polyp

Factual Background

Service medical records do not contain references to 
complaints, findings or treatment related to a polyp of the 
throat.

VA treatment notes dated in February 1980 indicate that the 
veteran complained of experiencing hoarseness on and off for 
two to three months.  Physical examination revealed a right 
true vocal cord polyp, which was surgically removed and found 
to be benign.

A September 1987 rating decision denied service connection 
for post-operative polyp removal.  The basis of the denial 
was that the polyp of the throat was not found in service.

A May 1996 VA examination report noted that the veteran had a 
vocal cord polyp surgically removed.  The VA examiner noted 
that the veteran's airway was clear and diagnosed the veteran 
with mild laryngitis.

A June 1996 rating decision found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a polyp of the throat.

A May 1999 VA examination report noted that the veteran 
reported first developing hoarseness in 1967.  He indicated 
that he had experienced some residual hoarseness off and on 
since the polyp in his throat had been removed in 1980.  The 
examiner noted that the veteran had a polyp of the right 
vocal cord, post-surgical, with no evidence of recurrence.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  He stated that he first began 
having trouble with his throat around 1969 and sought 
treatment.  He stated his belief that his throat polyp was a 
result of Agent Orange exposure.

The veteran testified before a Veterans Law Judge in July 
2001.  He essentially reiterated testimony from his March 
2000 hearing.

A June 2003 VA examination report noted that the examiner had 
reviewed the veteran's claims folder and a copy of the 
October 2001 Board remand.  He diagnosed the veteran with 
right vocal cord polypectomy, by history, resolved.

Analysis

Because the RO previously denied the veteran's claim of 
service connection for residuals of a throat polyp in June 
1996, and because the veteran did not file a timely appeal, 
see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's June 1996 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The veteran's claim was initially denied in a September 1987 
rating decision.  The basis of the initial denial was that 
that there was no evidence of an inservice occurrence to 
which his throat polyp could be related.  A June 1996 rating 
decision found that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for residuals of a throat polyp.  The evidence of 
record at the time of the September 1987 denial consisted of 
the veteran's service medical records and VA treatment notes 
from 1980.  The evidence submitted prior to the June 1996 
rating decision consisted of May 1996 VA examination report.  
The evidence submitted with the current claim includes VA 
treatment notes from April 1984 through February 2001, August 
1999 and June 2003 VA examination reports, and the veteran's 
statements and testimony before a hearing officer and a 
Veterans Law Judge at hearing held at the RO in March 2000 
and July 2001.

What was lacking before and is still lacking is evidence of 
an inservice occurrence or injury that could be associated 
with his throat polyp.  It should also be noted that the 
throat polyp was not manifested for a period of several years 
following service.  The Board notes the veteran's testimony 
that his throat polyp was caused by Agent Orange.  However, 
as the veteran is a lay person without the requisite medical 
knowledge to render such an opinion his statements are not 
considered probative with regard to the issue.  A clinical 
opinion supporting his contention in this regard has not been 
submitted.  Furthermore, the Board notes that the claimed 
disorder, residuals of a throat polyp, is not listed as a 
disability for which service connection may be presumed based 
on exposure to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309.  
Consequently, the Board finds that the evidence submitted 
since the June 1996 denial does not contribute to a more 
complete picture of the circumstances surrounding the 
veteran's claim for entitlement to service connection for 
residuals of a throat polyp, which, in fairness, would 
warrant additional consideration of the matter at hand.  
Hodge, supra.


VIII.  Whether New and Material Evidence Has Been Presented
To Reopen a Claim for Service Connection for
Hypertension

Factual Background

Service medical records indicate that the veteran's blood 
pressure reading was 138/84 at his September 1963 entrance 
examination.  The December 1965 separation examination report 
noted a blood pressure reading of 120/66.

A July 1966 VA examination report noted a blood pressure 
reading of 132/76.

A January 1980 VA treatment note indicated a blood pressure 
reading of 130/90.  A May 1980 VA treatment note reported a 
blood pressure reading of 140/90.  A July 1984 VA treatment 
note recorded a blood pressure reading of 120/80.

An October 1986 VA treatment note stated that the veteran had 
been diagnosed with high blood pressure a month before.  His 
blood pressure reading was noted to be 130/84 at that time.  
A July 1987 VA treatment note indicated a diagnosis of 
borderline high blood pressure and noted a blood pressure 
reading of 146/94.

A May 1996 VA examination report noted that the veteran 
reported he was diagnosed with high blood pressure in 1980.  
The current diagnosis was mild and poorly controlled 
hypertension.

A June 1996 rating decision denied service connection for 
hypertension.  The basis of the denial was that there was no 
record of treatment for hypertension in service.

VA treatment notes from August 1998 through February 2001 
reflect continued treatment for hypertension.

An August 1999 VA examination report noted that the veteran 
reported being diagnosed with hypertension in the 1960s.  As 
noted above, the veteran identified these private treatment 
records and the RO attempted to obtain them.  The RO was 
informed that there were no such records available.  The 
current diagnosis was poorly controlled hypertension on 
current medical treatment.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  He stated that he was 
diagnosed with borderline hypertension in 1969.  He indicated 
that his high blood pressure was noted by a nurse at his job.  
He testified that he thought his hypertension was a result of 
Agent Orange exposure.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in July 2001.  The veteran did not 
offer any testimony that specifically applied to his claim 
for entitlement to service connection for hypertension.

A June 2003 VA examination report noted that the examiner had 
reviewed the veteran's claims folder and a copy of the 
October 2001 Board remand.  He noted that the veteran 
reported his hypertension was diagnosed in the 1970s.  The 
report of history does not note where the veteran was 
diagnosed with hypertension.  The examiner currently 
diagnosed the veteran with hypertension.

Criteria

Service connection may be granted for hypertension if 
manifest to a compensable degree within one year of service.  
38 C.F.R. §§ 3.307, 3.309.

Analysis

Because the RO previously denied the veteran's claim of 
service connection for hypertension in June 1996, and because 
the veteran did not file a timely appeal, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (2003), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's June 1996 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The basis of the prior final denial was that the veteran had 
not submitted evidence of treatment for hypertension during, 
or within one year of service.  The evidence of record at the 
time of the June 1996 denial consisted of the veteran's 
service medical records, a VA examination report from July 
1966, VA treatment notes from 1980 to 1987, and a May 1996 VA 
examination report.  The evidence submitted with the current 
claim includes VA treatment records from April 1984 to 
February 2001, an August 1999 VA examination report, a June 
2003 examination report, and the veteran's statements and 
testimony before a hearing officer and a Veterans Law Judge 
at hearings held at the RO in March 2000 and July 2001, 
respectively.

The evidence submitted with the current claim includes 
treatment notes documenting continued treatment for 
hypertension, as well as VA examination reports noting a 
diagnosis of hypertension.  What was lacking in the original 
claim, and is still lacking, is evidence of complaints, 
findings or treatment related to hypertension either during 
service, or within one year of separation from service.  The 
veteran reported that he was first diagnosed with 
hypertension in 1969, four years after separation from 
service.  It is noted, however, that efforts to obtain these 
records have not been successful.  The fact remains that 
essential hypertension is not clinically documented either 
during service or for several years thereafter and no 
evidence has been submitted that has the effect of 
heightening the prospects of recognizing inservice origins of 
the claimed condition.  Furthermore, hypertension is not 
listed as a disability for which service connection may be 
presumed based on exposure to Agent Orange.  See 38 C.F.R. 
§§ 3.307, 3.309.  The Board finds that the evidence submitted 
since the June 1996 denial does not contribute to a more 
complete picture of the circumstances surrounding the 
veteran's claim for entitlement to service connection for 
hypertension, which, in fairness, would warrant additional 
consideration of the matter at hand.  Hodge, supra.


IX.  Whether New and Material Evidence Has Been Presented
To Reopen a Claim for Service Connection for a
Neck Disorder

Factual Background

Service medical records do not reflect complaints, findings 
or treatment related to a neck disorder.

A May 1996 VA examination report noted that the veteran 
reported that he began to experience moderate aching pain and 
stiffness in his neck in 1967.  The veteran stated that he 
was employed as a machine operator from 1966 to 1992, which 
involved heavy work.  He stated his neck problem continued to 
bother him.  The examiner noted a diagnosis of cervical 
osteoarthritis.

A June 1996 rating decision denied service connection for a 
neck disorder.  The basis for the denial was that a neck 
disorder was not shown in service.

VA treatment notes from August 1998 to April 1999 reflect 
continued treatment for cervical arthritis.

An August 1999 VA examination report noted that the veteran 
complained of pain in his neck.  He reported that his neck 
pain began in 1965 when he fell from a helicopter.  The 
examiner diagnosed the veteran with arthritis and 
degenerative disc disease of the cervical spine with 
radiculopathy involving the shoulders and the elbows.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  The veteran reported falling, 
about eight feet, out of a helicopter in 1965.  He stated 
that he had experienced problems with his neck since 1967 or 
1968.  He indicated that he did not have any problems with 
his neck during service.  He testified that, when he returned 
home from service, he could not hold up his arms because of 
his neck related problems.

VA treatment notes from April 1999 to February 2001 reflect 
continued treatment for cervical arthritis.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in July 2001.  The veteran 
substantially reiterated testimony he gave at the March 2000 
hearing.

A June 2003 VA examination report noted that the examiner 
reviewed the claims folder and a copy of the Board's October 
2001 remand.  The veteran reported that he injured his neck 
while jumping out of a helicopter in service.  The examiner 
diagnosed the veteran with cervical spondylosis.  He stated 
that the veteran's diagnosis was consistent with the natural 
history of his disease with aging over the last 10 years.

Analysis

Because the RO previously denied the veteran's claim of 
service connection for a neck disorder in June 1996, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's June 1996 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that that the veteran 
had not submitted evidence of an injury to the neck during 
service.  The evidence of record at the time of the June 1996 
denial consisted of the veteran's service medical records, a 
May 1996 VA examination report, and VA treatment notes from 
August 1998 to April 1999.  The evidence submitted with the 
current claim includes VA treatment records from April 1999 
to February 2001, an August 1999 VA examination report, a 
June 2003 examination report, and the veteran's statements 
and testimony before a hearing officer and a Veterans Law 
Judge at hearings held at the RO in March 2000 and July 2001, 
respectively.

The veteran has a currently diagnosed cervical spine 
disorder.  This was noted at the time of the June 1996 
denial.  What was lacking then and is still lacking in the 
record is evidence of an inservice injury or event to which 
the veteran's neck disorder could be related.  The Board 
notes that the veteran has reported injuring his neck in a 
fall in 1965.  Such a fall was documented in the service 
medical records, although only complaints related to the 
right knee were noted at that time.  The veteran's 
contentions that his neck was injured at the same time were 
of record at the time of the initial denial.  Accordingly, 
his testimony to that effect cannot be considered new and 
material for the purposes of reopening his claim at this 
time.  The Board finds that the evidence submitted enhances 
in no way the prospects of establishing inservice origins for 
the claimed disorder.  The fact remains that clinically 
ascertainable disability associated with the veteran's neck 
is documented neither during service nor for several years 
thereafter.  Consequently, the Board finds that the evidence 
submitted since the June 1996 denial does not contribute to a 
more complete picture of the circumstances surrounding the 
veteran's claim for entitlement to service connection for a 
neck disorder, which, in fairness, would warrant additional 
consideration of the matter at hand.  Hodge, supra.

X.  Whether New and Material Evidence Has Been Presented
To Reopen a Claim for Service Connection for a
Back Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a back disorder.

A May 1996 VA examination report noted that the veteran 
complained of low back pain.  The diagnosis was chronic low 
back strain.

A June 1996 rating decision denied service connection for a 
back disorder.  The basis for the denial was that a back 
disorder was not shown in service.

VA treatment notes from August 1998 to April 1999 reflect 
that the veteran was receiving treatment for arthritis of the 
back.

An August 1999 VA examination report noted that the veteran 
reported low back pain.  The veteran reported that his back 
pain began in 1967 with a gradual onset, without any 
particular injury.  The diagnosis was arthritis of the 
lumbosacral spine.

VA treatment notes from April 1999 to February 2001 reflect 
continued treatment for arthritis of the back.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  He stated that he first sought 
treatment for his low back at a VA hospital about four years 
prior.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in July 2001.  He stated that his back 
began bothering him in the late 1960s

A June 2003 VA examination report noted that he injured his 
back in 1965 when he fell out of a helicopter.  The diagnosis 
was lumbar spondylosis.  The examiner stated this was more 
related to the history of lumbar spondylosis with aging.

Analysis

Because the RO previously denied the veteran's claim of 
service connection for back disorder in June 1996, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's June 1996 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that that the veteran 
had not submitted evidence of an injury to the back during 
service.  The evidence of record at the time of the June 1996 
denial consisted of the veteran's service medical records, a 
May 1996 VA examination report, and VA treatment notes from 
August 1998 to April 1999.  The evidence submitted with the 
current claim includes VA treatment records from April 1999 
to February 2001, an August 1999 VA examination report, a 
June 2003 examination report, and the veteran's statements 
and testimony before a hearing officer and a Veterans Law 
Judge at hearings held at the RO in March 2000 and July 2001, 
respectively.

The veteran has a currently diagnosed lumbar spine disorder.  
The evidence that was not of record at the time of the 
previous denial, and which is still not of record, is 
documentary evidence of an inservice occurrence or injury to 
which the veteran's back disorder may be related.  The Board 
notes that the veteran has reported injuring his back in a 
fall in 1965.  Such a fall was documented in the service 
medical records, although only complaints related to the 
right knee were noted at that time.  While the veteran, in 
attempting to reopen his claim, may have furnished additional 
detail regarding his inservice injury to his back, the 
evidence developed since the most recent final denial, when 
considered in conjunction with the fact that there is no 
clinical documentation of any problems associated with the 
back for several years following service, does not suffice 
for purposes of reopening this claim.  The Board finds that 
the evidence submitted only very minimally enhances the 
prospects of establishing inservice origins for the claimed 
disorder.  Consequently, the Board finds that the evidence 
submitted since the June 1996 denial does not contribute to a 
more complete picture of the circumstances surrounding the 
veteran's claim for entitlement to service connection for a 
left knee disorder, which, in fairness, would warrant 
additional consideration of the matter at hand.  Hodge, 
supra.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a heart disorder, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for prostatic hypertrophy, 
to include as secondary to Agent Orange exposure, is denied.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a right knee 
disorder.

New and material evidence has not been presented to reopen a 
claim for service connection for a left knee disorder.

New and material evidence has not been presented to reopen a 
claim for service connection for residuals of a throat polyp, 
to include as secondary to Agent Orange exposure.

New and material evidence has not been presented to reopen a 
claim for service connection for hypertension, to include as 
secondary to Agent Orange exposure.

New and material evidence has not been presented to reopen a 
claim for service connection for a neck disorder.

New and material evidence has not been presented to reopen a 
claim for service connection for a back disorder.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



